DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Claims 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. (US 2017/0265846) in view of Collins et al (US 2013/0016092).
Sui et al. discloses a method for machine-aided workflow assistance for an ultrasound scanner comprising: scanning an internal region of a patient with an ultrasound transducer of the ultrasound scanner, the scanning repeating in an on-going ultrasound examination (26; [0016]; [0036]); identifying, by a machine-learnt classifier applied to scan data from the scanning during the on-going ultrasound .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siu et al. (US 2017/0265846) in view of Collins et al (US 2013/0016092) as applied to claim 1, further in view of Tizhoosh et al. (US 2010/0322489).
Sui et al. discloses the subject matter substantially as claimed except for selecting weights. However, Tizhoosh et al. teaches in the same field of endeavor using weights for a segmentation technique in combination with machine learning ([0091]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided selecting weights as taught by Tizhoosh et al. as it is well known to assign weights for segmentation.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER LUONG/Primary Examiner, Art Unit 3793